        Case 5:15-cv-01716-BLF Document 369 Filed 02/06/19 Page 1 of 2



 1   DAVID S. STEUER, State Bar No. 127059
     dsteuer@wsgr.com
 2   MICHAEL B. LEVIN, State Bar No. 172329
     mlevin@wsgr.com
 3   MAURA L. REES, State Bar No. 191698
     mrees@wsgr.com
 4   MATTHEW R. REED, State Bar No. 196305
     mreed@wsgr.com
 5   WILSON SONSINI GOODRICH & ROSATI
     Professional Corporation
 6   650 Page Mill Road
     Palo Alto, California 94304-1050
 7   Telephone: (650) 493-9300
     Facsimile: (650) 565-5100
 8
     LUCY YEN, State Bar No. 224559
 9   lyen@wsgr.com
     WILSON SONSINI GOODRICH & ROSATI
10   Professional Corporation
     1301 Avenue of the Americas, 40th Floor
11   New York, New York 10019-6022
     Telephone: (212) 999-5800
12   Facsimile: (212) 999-5899

13   Attorneys for Defendants
     InterDigital, Inc.; InterDigital Communications, Inc.;
14   InterDigital Technology Corporation; IPR Licensing, Inc.;
     and InterDigital Patent Holdings, Inc.
15
                                    UNITED STATES DISTRICT COURT
16
                                 NORTHERN DISTRICT OF CALIFORNIA
17
                                              SAN JOSE DIVISION
18

19   ASUS COMPUTER INTERNATIONAL; and                   )   Case No.: 15-cv-1716 (BLF)
     ASUSTEK COMPUTER INCORPORATED,                     )
20                                                      )   [PROPOSED] ORDER GRANTING
                      Plaintiffs,                       )   JOINT REQUEST FOR A CASE
21                                                      )   MANAGEMENT CONFERENCE TO
             v.                                         )   BE SCHEDULED ON FEBRUARY
22                                                      )   14, 2019
     INTERDIGITAL, INC.; INTERDIGITAL                   )
23   COMMUNICATIONS, INC.; INTERDIGITAL                 )
     TECHNOLOGY CORPORATION; IPR                        )
24   LICENSING, INC.; AND INTERDIGITAL                  )
     PATENT HOLDINGS, INC.,                             )
25                                                      )
                      Defendants.                       )
26                                                      )

27

28


     [PROPOSED] ORDER GRANTING JOINT REQUEST FOR                            CASE NO.: 15-CV-1716 (BLF)
     CASE MANAGEMENT CONFERENCE
        Case 5:15-cv-01716-BLF Document 369 Filed 02/06/19 Page 2 of 2



 1           Having considered InterDigital, Inc., InterDigital Communications, Inc., InterDigital

 2   Technology Corporation, IPR Licensing, Inc., and InterDigital Patent Holdings, Inc.’s

 3   (collectively, “Defendants’”) and ASUS Computer International and ASUSTeK Computer Inc.’s

 4   (collectively, “Plaintiffs’”), (together, “the Parties’”) February 5, 2019 Joint Request for a Case

 5   Management Conference to be Scheduled on February 14, 2019, and all other papers filed in

 6   support of the Request, the Court finds that good cause exists to schedule another Case

 7   Management Conference to be held on February 14, 2019.

 8           IT IS HEREBY ORDERED THAT the Parties’ Request is GRANTED.

 9

10                             6th
             SO ORDERED THIS ________           February
                                      day of ____________________, 2019.

11

12
                                                            Honorable Beth Labson Freeman
13                                                          U.S. District Judge
14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                      -1-
     [PROPOSED] ORDER GRANTING JOINT REQUEST FOR                                  CASE NO.: 15-CV-1716 (BLF)
     CASE MANAGEMENT CONFERENCE
